﻿Mr. President, I should like to extend to you my warmest congratulations on your unanimous election to the presidency of this session. Your election is an expression of appreciation to the friendly country, of the United Republic of Tanzania and all of Africa, and I am sure that your experience and expertise will ensure the success of this session and bring about the results to which we all aspire.
229.	I wish also to thank your predecessor, who directed the deliberations of the thirty-third session of the General Assembly with great success.
230.	I would seize this opportunity too to express my country's welcome to Saint Lucia, on its admission to membership in the United Nations.
231.	We felt great grief at the death of Agostinho Neto, the President of the People's Republic of Angola, who led his people towards national independence and played a prominent role in the African struggle, that led to Angola occupying its rightful place among the nations of the world. Earlier we had been deeply grieved by the death of the great national leader Houari Boumediene, the President of the People's Democratic Republic of Algeria, who had effectively contributed to the Arab and African struggle. Under his leadership the Algerian people made great achievements.
232.	The United Nations is a suitable international forum in which to deal with many international problems. Since its inception more than 30 years ago it has played a prominent role in the promotion of peace and security throughout the world and in enlarging the possibilities and fields of co-operation among peoples. It has also helped to create a suitable atmosphere for the promotion of the principles of peaceful coexistence and the achievement of detente in international relations. Though it is true that the United Nations could have discharged its responsibilities in a larger measure in international life, the presence of imperialism, colonialism, neo-colonialism and racism, of which zionism is a form, has constituted an impediment in the way of the achievement by the Organization of the objectives set forth in the Charter and has prevented it from carrying out its task of finding practical solutions to many of the problems it has dealt with continuously at its various sessions. The disregard by some for United Nations resolutions has decreased their importance and has led to their non-implementation while pushing international efforts towards a dead end.
233.	Nevertheless there has been a great change in the world, and many countries of Asia, Africa and Latin America have achieved independence, while the old 
colonialist institution which has ruled the world for many centuries, has been liquidated. Newly independent States have contributed towards setting the international community on the course it ought to follow in order to discharge its historic responsibilities, and have participated in activating the efforts of the United Nations so that it may fully carry out its duties in various fields. The non-aligned movement and other groupings and regional organizations were among the important forums in which those countries organized their participation and redrafted and reorganized international relations on a basis of justice. A few days ago, in Havana, the non-aligned movement was able to ensure the success of its Sixth Conference, as a result of its awareness, its cohesion and the pioneering role played by Cuba and its leader, Fidel Castro, to that end, in spite of the manoeuvres and falsifications of imperialism and its resorting to a bitter propaganda campaign in order to infringe upon the non-aligned movement, to bring about division within it and to prevent it from proceeding along the path it has chosen to follow since its inception, which is represented by its firm stand on the side of the struggle of peoples and in fighting imperialism, colonialism in all its forms, racism and all forms of backwardness.
234.	While we pay a tribute to the liberation of those peoples and to their contribution, we should like in particular to praise the heroic and courageous stand taken by the Iranian people in bringing down the Shah's regime and liquidating the aggressive role that was assigned to him at the service of imperialism in that area of the world.
235.	We should like also to congratulate the people of Nicaragua on their victory over the dictatorial Somoza regime.
236.	There is no doubt that the will of the oppressed peoples of Palestine, Namibia, Zimbabwe, South Africa, Western Sahara, Puerto Rico and other areas still suffering under the yoke of colonialist and racist occupation will triumph over imperialism and its allies. Imperialism and its allies will be defeated because the trend of history is towards the end of the enslavement of peoples, towards their liberation and economic and social progress. This is linked with the support provided by the friendly socialist countries, foremost among them the Soviet Union.
237.	In Democratic Yemen we have suffered from imperialism, division and backwardness in all its forms. Nevertheless the Yemeni people, as a result of long years of struggle, were able to achieve national independence and to overcome and eradicate the regime of the Imam and imperialism and the weak sultanate entities it tried to establish. Today, with greater confidence, our people are directing their efforts to entrenching their independence and their sovereignty over their territory, to protecting what they have achieved and to facing all imperialist manoeuvres and plots aimed at infringing upon their achievements, at impeding their national march forward and at pushing them into the crucible of anew war. The only force that would benefit from such plots are those that are trying to impede their legitimate aspirations to establish the unity of Yemen within the framework of a national democratic regime that would respond to the largest interests of the Yemeni people and that would put an end to the ambitions of expansion of these forces and their overt interference in the internal affairs of Yemen.
238.	In spite of the manoeuvres of their enemies, the two parts of Yemen have taken a large step towards restoring their unity following the summit agreement that was concluded in Kuwait last March.  Democratic Yemen would like to state that the unity of the Yemeni people and territory is an internal affair of the Yemeni people and also serves the cause of security and stability in the area.
239.	This is the situation in Yemen. Imperialism and its allies in the area, who were upset by the steadfastness of the Yemeni people and their ability to foil their manoeuvres, were stunned at the victories of the revolutions in Ethiopia, Iran and Afghanistan. Today, they are trying to create tensions and instability throughout the area and to set up an aggressive military alliance for the purpose of defending the continuance of their influence and of their imperialist usurpation of the wealth of the area, as well as to strike out at the national liberation movements such as the Popular Front for the Liberation of Oman, which is leading the struggle of the Omani people to the true independence of their country and to the ending of foreign interference and the imperialist military presence in that country.
240.	All these manoeuvres, which are conceived and planned by the United States and carried out by its allies, are made at a time when American ambitions are increasing. The aim is to occupy the oilfields and consolidate American military presence by strengthening the aggressive base in Diego Garcia and deploying the Fifth Fleet in the Indian Ocean. At the same time the area is being flooded with weaponry and a special emergency force is being created which the United States may use at any time to threaten, invade and occupy territory on the grounds that it has vital interests in the area.
241.	To carry out these manoeuvres, the imperialist circles depend primarily upon Israel and the Sadat regime, which has fallen completely into the hands of zionism and the United States and which, with its shameful capitulationist attitudes, is a blot on the history of Egypt and hurt its people and negated the sacrifices of that people in the service of the struggle of the Arab nation.
242.	Despite all these manoeuvres, the steadfastness of the Arab struggle grows stronger every day and will foil all aggressive manoeuvres and strengthen the faith of the Arab peoples in the inevitability of their final victory over imperialism, zionism and reaction. This becomes particularly true as world public opinion becomes aware of the justice of their cause and the danger of the plots against their security and stability.
243.	What is taking place today in southern Lebanon is undoubtedly another link in the chain of the manoeuvres of the imperialist, Zionist, reactionary circles which are not satisfied with instigating a civil war in Lebanon and worsening Lebanon's relations with the Palestinian revolution. They have, in fact, caused the division of Lebanon and the establishment of an agent mini-state in the south with the aim of perpetuating the Lebanese crisis and permitting Israel to achieve its expansionist ambitions and to liquidate the Palestinian people.
244.	We should like to pay a tribute to the heroic determination and steadfastness of the fraternal people of Lebanon in their resistance to this criminal plan. We condemn the establishment of the separationist mini- state in the south and the aggressive military actions carried out by Israel against the Palestinian and Lebanese peoples. We call upon world public opinion to help to put an end to Israel's repeated aggression against Lebanon and to confirm the integrity, sovereignty and legitimate authority of Lebanon.
245.	World imperialism and Israel are also trying to ignore the fact that the Palestinian cause is the root of the struggle in the Middle East. It has been proved, once and for all, that it will be impossible to solve this problem without recognizing the right of the Palestinian people to self-determination and to the establishment of a national independent State in Palestine as well as recognizing the PLO as the sole legitimate representative of the Palestinian people. It is further necessary that Israel withdraw from all the occupied Arab territories.
246.	We have also witnessed the failure of American policy in the area when it embraced the Sadat regime and urged it to sign the Camp David agreements, which are another way of ignoring the facts of the situation in the Middle East and only serve to place the whole area in a position of dependence on the United States so that that country may impose its influence and domination on the peoples and the wealth of the region. Democratic Yemen would like once more to reaffirm its denunciation of this policy and these agreements, which are aimed at liquidating the Palestinian question.
247.	Democratic Yemen affirms the inalienable right of the Palestinian people to reject and oppose any plan or agreement or covenant which does not recognize their inalienable rights to self-determination and to the establishment of an independent national state in Palestine, and to which the PLO is not a party.
248.	Just as these manoeuvres are being carried out in the Middle East, so, too, the peoples of the African continent face numerous imperialist and racist plots and manoeuvres aimed at diverting them from their path of national liberation and the preservation of their independence and sovereignty and the elimination of racist regimes on the continent.
249.	In southern Africa, the racist regimes, in collusion with the imperialist and colonialist Powers, continue to defy the will of the peoples of the area and to practise further types of apartheid and racial discrimination while trying to cover up their racist and imperialist natures by distorting the will of the people of the region and ignoring the true representatives of the peoples of Zimbabwe and Namibia.
250.	Democratic Yemen supports the just struggle being waged by the Patriotic Front in Zimbabwe and we condemn imperialist attempts to hold sham elections and to impose through their own agents illegitimate leadership on the peoples. We also condemn the continued occupation of Namibia by the Government of South Africa in violation of the resolutions of the international Organization. We call for increased support and international aid for SWAPO, the sole representative of the people of Namibia. We reject all attempts aimed at the creation of an interim government and we call upon the United Nations to impose the sanctions provided for in Chapter VII of the Charter. The persistence of the white minority Government of South Africa in its policy of apartheid requires that the United Nations take necessary steps to isolate this racist regime and impose sanctions upon it.
251.	We also condemn the overt military interventions by some Western countries aimed at changing political regimes in Africa and threatening peace and security and the stability of its peoples.
252.	The question of Western Sahara is undoubtedly one of the most important topics to be dealt with during the current session of the General Assembly. On more than one occasion in the past we have affirmed our rejection of the consideration of this question as though it were a conflict between Algeria and Morocco. It is the cause of a people in quest of self-determination and independence. We support the struggle of the people of Western Sahara under the leadership of the Frente POLISARIO.  Democratic Yemen welcomes the recent policy adopted by Mauritania and we hope that Morocco will take the same step so that the peoples of the Sahara may achieve their total independence. Then the peoples of the Arab Maghreb will together effectively contribute to foiling imperialist and Zionist man-oeuvres and further strengthen the struggle of the Arab and African peoples.
253.	On the question of Cyprus, we have constantly supported the total and unconditional withdrawal of all foreign forces and the elimination of military bases in the island. We would like to reaffirm here the need to respect the island's neutrality and independence, sovereignty and indivisibility.
254.	With regard to Indo-China, we hail the victory of the Kampuchean people and their toppling of the autocratic Pol Pot regime, which had committed many crimes against the people of Democratic Kampuchea.
255.	We also support the principles underlying the courageous stand of the peoples of Viet Nam and Laos, and we condemn all imperialist and reactionary manoeuvres and plots against them.
256.	As far as the situation in Latin America is concerned, we strongly condemn the blockade imposed by the United States against Cuba, and we pay a tribute to the determination of the Cuban people in confronting this blockade and their struggle to liquidate the American military base at Guantanamo.
257.	We pay a tribute to the positive developments achieved in Latin America, particularly by Nicaragua and Grenada, and we condemn all imperialist and reactionary manoeuvres aimed at infringing upon the will of those peoples and their national choices. We would like to affirm once again the right of the people of Puerto Rico to independence and self-determination, and we denounce the steps taken by the American authorities to apprehend the Secretary-General of the Puerto Rican Socialist Party.
258.	In Korea, we have always supported the just stand of the Democratic People's Republic of Korea, and we have called for the withdrawal of the American forces from South Korea and for action to be taken to unite Korea peacefully. We have also advocated acceptance of that country by the United Nations as a Member.
259.	Now that we are coming to the end of the Disarm-ament Decade we can see that, despite the steps taken to put an end to the arms race and to bring about total and complete disarmament, these targets are still remote. Basically, what is required is increased mutual trust, and the presence of political will on the part of the nuclear-weapon countries, in order that decisive steps may be taken to eliminate nuclear weapons and other weapons of mass destruction. In addition, there must be guarantees to prevent their being owned and to halt their proliferation by other countries, particularly the racist regimes.
260.	The dream of a world in which peace prevails and which is free from the threat of a destructive war is one to which all peoples aspire. It is our responsibility to strengthen international peace, and to push away the threat of war. The efforts deployed for disarmament and the ending of the arms race are vital and fundamental in this respect. The signing of the SALT Treaty in Vienna is an important step and a turning-point in the limitation of the arms race, and we should like to express our satisfaction at the signing of that Treaty and the efforts exerted by the Soviet Union in spite of many obstacles and difficulties. The signing of that Treaty is of benefit to all the peace-loving peoples of the world, and it is at the same time an indication that it is possible to achieve positive results in the search for total disarmament.
261.	We must also understand the importance of making the Indian Ocean a zone of peace, while also declaring other areas zones free of nuclear weapons. We have previously affirmed that the Red Sea is a natural extension of the Indian Ocean, and we have asked that it be considered a region of peace, security, stability and coexistence among all the peoples that live around it. We have called, and we continue to call for adherence to the policy of peaceful coexistence in this area, for mutual respect without interference in the internal affairs of other States, for non-use of force or the threat of force, and for the peaceful resolution of conflicts.
262.	The liberation of man and his achievement of prosperity and social progress is our objective. Peoples have taken large steps forward towards political liberation, but, nevertheless, they continue to struggle for their economic and social progress and liberation. In this task they face great difficulties as a result of the prevailing inequality in international economic relations, difficulties that have their roots in the era of imperialism and economic dependency. In spite of the many meetings and conferences at all levels throughout the past five years aimed at setting up a new international economic order, most capitalist countries adopt an intransigent and stubborn attitude which prevents the achievement of any real progress; and as a result, we find the dialogue between the advanced and the developing countries has reached a dead end.
263.	The economic situation in the developing countries is deteriorating at various levels, while we find that the gap is rapidly growing between the developing countries and the advanced States with a consequent threat to international peace and security. These causes derive their particular importance from the fact that we are about to start the third United Nations development decade, and to prepare for the special session of 1980, in order to review and re-evaluate the progress achieved in the setting up of a new international economic order. The results of the negotiations and consultations of the fifth session of UNCTAD were disappointing, as were those of the Committee of the Whole Established under General Assembly Resolution 32/174 and the Preparatory Committee for the New International Development Strategy. We cannot overcome this situation unless the capitalist countries demonstrate the political will to translate good intentions and promises into practical results that could redound to the benefit of the developing countries in all fields, whether in the field of international trade or in the development of their technological-industrial capacity in the field of finance, in the transfer of resources and in the lifting of barriers and restrictions imposed by the policy of protectionism, which have an adverse effect not only on the developing countries, but also on the international economy as a whole.
264.	The Sixth Conference of Heads of State or Government of non-aligned countries, held in Havana, affirmed the need to set up a new international economic order and to continue with international negotiations towards that end. This cannot be achieved without deep-rooted changes in the structure of international economic relations on the basis of mutual benefit and true international interdependence based on justice and equality. The capitalist countries must give up their methods of procrastination and delay in bringing about even mere changes of form and their attempts to sow dissension among the developing countries in order to maintain the status quo and the interests of their monopolies.
265.	Collective self-reliance among the developing countries is one of the mainstays of the new international economic order and a complementary dimension of international co-operation with the developed countries. This has become a fact which has been affirmed by the various statements and resolutions of the non-aligned Conferences and the Conferences of the Group of 77. However, this is only the start of a difficult and arduous path which requires the mobilization of all efforts and making use of every opportunity and potentiality to reach practical results and to bring about real changes with a view to achieving structural amendments and developing the international economy,
266.	There are among the developing countries some particularly disadvantaged: the least developed nations which suffer as a result of their meagre resources and the retardation of their development process. These countries require and deserve intensified and accelerated assistance. UNCTAD, at its fifth session in Manila, has drawn up an urgent Programme of Action and outlined the necessary steps needed to help these 
countries over the next few years, together with a basic programme of action for the 1980s  in order to assist them in developing their economies and to provide them with at least the minimum as regards nutrition, health, communications, transport, housing, education and employment, particularly for the poor of the rural and urban areas.
267.	This has become a more urgent issue for those countries which, from time to time, suffer natural disasters and in their special circumstances face the problem of inflation and rising prices. It is important that the recommended steps be put into effect forthwith and that the new international development decade must give special consideration to those countries.
268.	In conclusion, I should like to pay a tribute to the efforts of the Secretary-General of the United Nations, Mr. Kurt Waldheim, to achieve peace and security in the world, to his devotion to strengthening the role of the international Organization and its contribution to the solution of many international problems and to the enhancement of the Organization's position among the countries of the world.